      Case 8:19-cv-00237-DOC-JDE Document 18 Filed 03/01/19 Page 1 of 1 Page ID #:92
                  Timothy E. Grochocinski, Esq.
                 Nelson Bumgardner Albritton PC
                 15020 S. Ravinia Ave., Suite 29
                     Orlando Park, IL 60462



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 VOICE CONTROL VEHICLES, LLC                                            CASE NUMBER
                                                                                              8:19-cv-00237-DOC-JDE
                                                         Plaintiff(s)
                             v.
 WORLD TRADING 23, INC., d/b/a WORLD TECH TOYS                                ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).           SPECIFIC CASE PRO HAC VICE [13]
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Grochocinski, Timothy E.                                                         of    Nelson Bumgardner Albritton PC
 Applicant’s Name (Last Name, First Name & Middle Initial                               15020 S. Ravinia Ave., Suite 29
 708-675-1975                             708-675-1786                                  Orland Park, IL 60462
 Telephone Number                         Fax Number
 tim@nbafirm.com
                             E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 VOICE CONTROL VEHICLES, LLC


 Name(s) of Party(ies) Represent                                 ✓ Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
 Fernald, Brandon C.                                                              of    Fernald Law Group APC
 Designee’s Name (Last Name, First Name & Middle Initial                                510 W. 6th Street, Suite 700
 22429                            323-410-0320                   323-410-0330           Los Angeles, CA 90014
 Designee’s Cal. Bar No.          Telephone Number               Fax Number
 Brandon.fernald@fernaldlawgroup.com
                             E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 x GRANTED
 ☐
 ☐ DENIED:            ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐ Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: March 1, 2019
                                                                                DAVID O. CARTER, U.S. District Judge

 G-64 Order (05/16)    ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                         Page 1 of 1
